COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
JON D. BARDOUCHE,                                                  No. 08-14-00129-CV
                                                 §
                          APPELLANT,                                     Appeal from the
                                                 §
                                                                    388th District Court
V.                                               §
                                                                 of El Paso County, Texas
MARY B. BARDOUCHE,                               §
                                                                     (TC# 96CM6257)
                            APPELLEE.            §

                                 MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Jon D. Bardouche, to dismiss the

appeal pursuant to TEX.R.APP.P. 42.1(a)(1) because the parties have settled all pending issues.

We grant the motion and dismiss the appeal. Costs of the appeal are taxed against Appellant.

See TEX.R.APP.P. 42.1(d).



October 17, 2014
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge, sitting by assignment)(Not Participating)